Citation Nr: 1822525	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  08-27 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1971 until June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Regional Office (RO) in Waco, Texas.

 In October 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file. Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration. See 38 C.F.R. § 20.1304 (c) (2017).

The Board previously considered this appeal in August 2011 and reopened these issues after finding sufficient new and material evidence was presented.  The Board then remanded these issues for additional development.  Subsequently, the Board considered this appeal again in February 2014, and remanded these issues for further development.  In February 2017, the Board issued a decision denying service connection for a low back disability and for a gastrointestinal disorder.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a December 2017 Order, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's February 2017 decision and remanded claim to the Board for readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Upon review of the record, the Board has determined that further development is necessary prior to adjudication by the Board in light of the Court's December 2017 Order.

The JMR directed the Board to discuss service treatment records from August and October 1974, indicating that these records were dated after the separation examination but while the Veteran was still in service, and illustrated that he experienced low back pain with spasm issues.  The JMR also indicated that the Board should comment on the October 1978 medical opinion by Dr. A.F. related to the Veteran's back   In addition, the Court directed the Board to discuss the Veteran's testimony that he did not have back problems before entering service and that he had back problems in service in 1972 or 1973 and his treatment at Vandenberg Air Force Base Hospital in April, August, and September 1972 and February 1973.

Upon review, the Board finds that the previous VA examinations did not address the medical evidence in sufficient detail to allow the Board to adjudicate the matter in accordance with the Court's December 2017 Order.  Accordingly, a remand is necessary to obtain a new VA examination discussing the above-mentioned evidence.  As the Veteran's claim for service connection for a gastrointestinal disorder is inextricably intertwined with the Veteran's claim for service connection for a low back disability, that claim must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for an examination to determine the current nature and etiology of the Veteran's low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should opine whether it is at least as likely as not that the Veteran's current low back disability is related to any injury, event, or illness which occurred during his active duty service. 

The examiner should specifically address the Veteran's complaints of back pain in service, treatment records from Vandenberg Air Force Base from April, August, and September 1972 and February 1973, service treatment records from August and October 1974 related to low back pain (after the separation examination), and the October 1978 opinion of Dr. A. F.

The claims file should be reviewed in conjunction with these requests and the reports thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report his symptoms and history. Such reports must be specifically acknowledged and considered in formulating any opinions. Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.

2. After completing the above, and any other development deemed necessary, re-adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




